FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2012 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A Santiago, October 17, 2012 Mr. Fernando Coloma C. Securities and Insurance Superintendent Santiago, Chile REF: SIGNIFICANT EVENT Dear Sir, In accordance with articles 9 and 10, paragraph 2 of Law 18,045 and the provisions of General Norm of the Superintendence, I wish to inform you of the following significant event: We refer here to our Significant Event dated October 16, 2012, in which we communicate the execution of the total bank performance bonds that secure the full compliance with established works and their proper and timely execution under the Contract “ Proyecto Ampliación Central Térmica Bocamina, contrato ACP-003.06., suministro llave en mano de una planta de generación térmica a carbón ” (the “Contract”), signed on July 25, 2007, between Empresa Nacional de Electricidad S.A. (the “Owner”) and the Consortium formed by (i) the Chilean company “Ingeniería y Construcción Tecnimont Chile y Compañía Limitada;” (ii) the Italian company "Tecnimont SpA;” (iii) the Brazilian company "Tecnimont do Brasil Constru
